Deen, Judge.
The notice of appeal and an incomplete transcript
of the record which failed to contain any final judgment were filed in this court on April 24, 1968. The enumeration of errors was not filed until May 7, 1968, more than 10 days thereafter. The appeal must be dismissed for the reason that it was not perfected within the time required by law. Napier v. Napier, 222 Ga. 681 (161 SE2d 712); American Fidel. & Cas. Co. v. Weathers Bros. Transfer Co., 223 Ga. 313 (164 SE2d 592); Hutchinson v. Ga. Power Co., 115 Ga. App. 666 (155 SE2d 643); Gravitt v. Wilkins, 115 Ga. App. 551 (155 SE2d 461); Davis v. State, 115 Ga. App. 714 (155 SE2d 693).

Appeal dismissed.


Jordan, P. J., and Pannell, J., concur.